DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 41-60 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments filed on 02 September 2021 have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion Applicant may have on moving prosecution forward. The Examiner's contact information is in the Conclusion of this Office Action.

Applicant argues:


In response, the Examiner submits:

The instant claims recite “wherein the unstructured data is transformed into the second structured format”.  The instant claims do not recite “a mapping such that unstructured database data is transformed into a structured format”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

According to the instant claims, the mapping is “for transferring the unstructured data stored … to a second distributed database having a second structured format”.  transferring unstructured data is not for transforming data from one format to another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-42, 47, 49-50, 51-52, 57 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US PGPUB 2013/0054642 by Morin.

As to Claim 41, Taylor teaches a system, comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations comprising:
	generating one or more first object databases from a first distributed database (Taylor: at least ¶0008; "data stored in the distributed filesystem can be distributed across two or more cloud storage ), wherein the first distributed database has a first structured format (Taylor: at least ¶0060; "metadata that describes the file and directory layout of the distributed filesystem"), and the one or more first object databases comprise buckets storing unstructured data as objects (Taylor: at least ¶¶0086-0087; "cloud controllers can treat the cloud storage system as an object store" and "snapshots" are unstructured; note: "bucket" is storage area - specification 0029);
	generating one or more second object databases that are duplicates of the one or more first object databases (Taylor: at least ¶0008; "data stored in the distributed filesystem can be distributed across two or more cloud storage systems"; ¶0009; second cloud storage system);
	storing the one or more second object databases on a plurality of servers (Taylor: at least ¶0121; "one or more additional cloud controllers serve as backups for an existing set of cloud controllers);
	identifying, in an object in the one or more second object databases, a mapping for transferring the unstructured data stored in the one or more second object databases to a second distributed database having a second structured format and stored on the plurality of servers (Taylor: at least ¶¶0192, 0195-0196; "locality policy can specify a mapping of data to cloud storage providers and/or cloud storage systems" and "locality policy may specify when data should be migrated between cloud storage ); and
	responsive to detecting a lack of functionality with the first distributed database, transferring, based on the mapping, the unstructured data stored in the one or more second object databases to the second distributed database (Taylor: at least ¶0119; "mirror updates (e.g., also send metadata and data snapshots) to a mirror storage system 804 which is primarily used in failure situations" and "if cloud storage system 302 were to crash or become unavailable”).

Taylor does not explicitly disclose, but Morin discloses wherein the unstructured data is transformed into the second structured format (Morin: at least ¶¶0004, 0018; “transformation of data from an unstructured data format (e.g., machine data stored in a distributed, non-relational, semi-structured database) to a structured data format (e.g., data in a relational database).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Morin’s feature of wherein the unstructured data is transformed into the second structured format (Morin: at least ¶¶0004, 0018) with Taylor’s system.
The suggestion/motivation for doing so would have been to allow users to “… conveniently access and manipulate the structured data” (Morin: at least ¶0004).


Claim 51 (a computer readable medium claim) corresponds in scope to Claim 41, and is similarly rejected.

As to Claim 42, Taylor and Morin teach the system of claim 41, wherein the operations further comprise: causing traffic directed to the first distributed database to be routed to the second distributed database in response to the unstructured data being transferred to the second distributed database (Taylor: at least ¶0129; "automatically reroute requests").

Claim 52 (a computer readable medium claim) corresponds in scope to Claim 42, and is similarly rejected.

As to Claim 47, Taylor and Morin teach the system of claim 41, wherein the first structured format of the first distributed database is the same or similar to the second structured format of the second distributed database (Taylor: at least 4C shows file systems with similar or same format).

Claim 57 (a computer readable medium claim) corresponds in scope to Claim 47, and is similarly rejected.

As to Claim 49, Taylor and Morin teach the system of claim 41, wherein the operations further comprise: generating a script to cause the mapping to be identified and the unstructured data to be transferred from being stored in the one or more second Taylor: at least ¶¶0149, 0184; "migration choices may also be affected by user-defined locality policies and/or cost-performance trade-offs" and "configurations may be specified and customized for individual cloud controllers using locality policies).

Claim 59 (a computer readable medium claim) corresponds in scope to Claim 49, and is similarly rejected.

As to Claim 50, Taylor and Morin teach the system of claim 41, wherein the one or more first object databases are duplicates of the entire first distributed database (Taylor: at least ¶0121; "one or more additional cloud controllers serve as backups for an existing set of cloud controllers").

Claim 60 (a computer readable medium claim) corresponds in scope to Claim 50, and is similarly rejected

Claims 43 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US PGPUB 2013/0054642 by Morin, and further in view of US PGPUB 2016/0021172 by Mahadevan et al. (“Mahadevan”).

As to Claim 43, Taylor and Morin teach the system of claim 42.

Taylor and Morin do not explicitly disclose, but Mahadevan discloses, wherein causing the traffic to be routed to the second distributed database comprises: modifying a weighted routing policy such that a weight of zero is assigned as a weight in a first weighted routing scheme associated with the first distributed database (Mahadevan: at least ¶0064; "if routing policy is unimportant, node 202 may set w.sub.3= 0 where w.sub.3 is the weight value for a routing policy attribute"; note: see as unimportant so route to another node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mahadevan’s feature of wherein causing the traffic to be routed to the second distributed database comprises: modifying a weighted routing policy such that a weight of zero is assigned as a weight in a first weighted routing scheme associated with the first distributed database (Mahadevan: at least ¶0064) with the system disclosed by Taylor and Morin.
The suggestion/motivation for doing so would have been to implement “routing policy that can specify routing constraints or routing considerations, such as restrictions on routing between nodes during certain time periods or restrictions on the traffic load or types of traffic to some portions of the network” (Mahadevan: at least ¶0052).

Claim 53 (a computer readable medium claim) corresponds in scope to Claim 43, and is similarly rejected.

Claims 44 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US PGPUB 2013/0054642 by Morin, and further in view of US PUPUB 2011/0196827 by Zunger.

As to Claim 44, Taylor and Morin teach the system of claim 41.

Taylor and Morin do not explicitly disclose, but Zunger discloses wherein: the first distributed database is stored on an additional plurality of servers located in a first geographic region (Zunger: at least ¶0007; "a first instance of the distributed database at a first geographic location); 
the plurality of servers storing the one or more second object databases are located in a second geographic region (Zunger: at least ¶0007; "a second instance of the distributed database at a second geographic location"; ¶0036 further discloses "one or more database units 120”);
the first geographic region differs from the second geographic region (Zunger: at least ¶0007; first geographic location and second geographic location); and
the additional plurality of servers are independent from the plurality of servers (Zunger: at least ¶0036; "one or more database units 120" for each db instantce 102-i).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zunger’s features of wherein: the first Zunger: at least ¶0007); 
the plurality of servers storing the one or more second object databases are located in a second geographic region (Zunger: at least ¶¶0007, 0036);
the first geographic region differs from the second geographic region (Zunger: at least ¶0007); and
the additional plurality of servers are independent from the plurality of servers (Zunger: at least ¶0036) with the system disclosed by Taylor and Morin.
The suggestion/motivation for doing so would have been to “replicates data between instances of a distributed database”, “identifies at least two instances of the database at distinct geographic locations” and “tracks changes to the database by storing deltas” (Zunger: at least Abstract).
	
	Claim 54 (a computer readable medium claim) corresponds in scope to Claim 44, and is similarly rejected.

Claims 45-46 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US PGPUB 2013/0054642 by Morin, and further in view of US Patent 6,199,069 by Dettinger et al. (“Dettinger”).

As to Claim 45, Taylor and Morin teach the system of claim 41.

Taylor and Morin do not explicitly disclose, but Dettinger discloses wherein detecting the lack of functionality with the first distributed database comprises: receiving an error message indicating that the first distributed database is no longer functional (Dettinger: at least Col. 8 Lines 10-11; "… notified in the event of a primary database failure").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dettinger’s feature of wherein detecting the lack of functionality with the first distributed database comprises: receiving an error message indicating that the first distributed database is no longer functional (Dettinger: at least Col. 8 Lines 10-11) with the system disclosed by Taylor and Morin.
The suggestion/motivation for doing so would have been to handle database failure “in the event of a database failure” (Dettinger: at least Abstract).

Claim 55 (a computer readable medium claim) corresponds in scope to Claim 45, and is similarly rejected.

As to Claim 46, Taylor, Morin and Dettinger teach the system of claim 45, wherein the operations further comprise: responsive to the error message being received, initiating the second distributed database on the plurality of servers (Dettinger: at least Col. 6 Lines 64-66; "switching between primary database server 216 and backup database server"), wherein Dettinger: at least Col. 7 Lines 2 & 5-7; "detect when the primary database 216 is failing or has previously failed" and "mirroring the primary database server 216 on the backup database server”).

Claim 56 (a computer readable medium claim) corresponds in scope to Claim 46, and is similarly rejected.

Claims 48 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0110778 by Taylor et al. (“Taylor”) in view of US PGPUB 2013/0054642 by Morin, and further in view of US PGPUB 2004/0148308 by Rajan et al. (“Rajan”).

As to Claim 48, Taylor and Morin teach the system of claim 41.

Taylor does not explicitly disclose, but Rajan discloses wherein the one or more first object databases comprise unstructured databases having an object-storage architecture including the buckets storing the unstructured data as the objects (Rajan: at least ¶0028; "storing and manipulating large, unstructured objects (LOB) within a relational database management system (RDBMS)") ).
Rajan’s feature of wherein the one or more first object databases comprise unstructured databases having an object-storage architecture including the buckets storing the unstructured data as the objects (Rajan: at least ¶0028) with the system disclosed by Taylor and Morin.
The suggestion/motivation for doing so would have been to store and manipulate “large, unstructured objects” within RDBMS (Rajan: at least Abstract: “Large, unstructured objects can be manipulated within a relational database management system (RDBMS). A "filestream" data storage attribute is provided that can be used to tag a column in a relational table.”; ¶0002 further discloses “there is a need for the ability to store a large object as one contiguous file that can be searched, manipulated, and accessed”).

Claim 58 (a computer readable medium claim) corresponds in scope to Claim 48, and is similarly rejected.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
/H .W./ 
Examiner, AU 2168
03 January 2022

/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168